0
                                           1,,,...„
                                             Iviti
                                         \ r- ,,,
                                                    t yr.
                                                        , .
                                                       „.., L
                                                    n :—.,, 7   \
                                            g g\dd-i                                            12/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 21-0531


                                         OP 21-0531
                                                                        FILED
LITTLE BIG WARM RANCH, LLC,
                                                                         DEC 2 8 2021
                                                                      Bovven Greenwood
              Petitioner,                                           Clerk of Supreme
                                                                                        Court
                                                                       qtato r-vf Ninnthne


       v.
                                                                    ORDER
SEVENTEENTH JUDICIAL DISTRICT
COURT, PHILLIPS COUNTY, HON. BLAIR
JONES, Presiding.

              Respondent.


      Petitioner Little Big Warm Ranch, LLC (LBWR), via counsel, seeks a writ of
supervisory control over the Seventeenth Judicial District Court, Phillips County, to
reverse its October 14, 2021 Memorandum and Order Directing Administration of Water
Rights on Big Warm Creek in its Cause No. DV-2018-30. LBWR alleges that the District
Court Order readjudicates water rights that were determined by the Water Court and the
District Court exceeded its jurisdiction in doing so. Wilfred L. Doll, defendant in the
underlying matter, has responded via counsel and objected to LBWR's petition for writ.
      Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgency or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case also must satisfy one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice; (b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M. R. App. P. 14(3)(a)-(c). Whether supervisory control is appropriate is a case-by-case
decision. Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5, 361 Mont.
279, 259 P.3d 754 (citations omitted). Consistent with Rule 14(3), it is the Court's practice
to refrain from exercising supervisory control when the petitioner has an adequate remedy
of appeal. E.g., Buckles v. Seventh Jud. Dist. Ct., No. OP 16-0517, 386 Mont. 393, 386
P.3d 545 (table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial Dist. Ct., No.
OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table) (Aug. 24, 2016).
      LBWR provides the following basis for why it believes supervisory control is
warranted here:
      [T]his issue presented here is of a purely legal nature and of extreme
      importance. The proceedings before the District Court still have many other
      non-related claims pending and discovery is still taking place. With no
      foreseeable appeal, LBWR is stuck with an Order that directly affects its
      water rights, making the normal appeals process inadequate. With increased
      droughts and scarcity of water, the District Court's Order is causing a gross
      injustice that only this Court can correct.

       "[A] writ of supervisory control is not to be used as a means to circumvent the appeal
process. Only in the most extenuating circumstances will such a writ be granted." State
ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140 (1980). As set forth in M. R. App. P.
14(3), supervisory control is only available if there is no adequate remedy on appeal. We
find the justification offered by LBWR lacking. LBWR asserts that there are remaining
claims pending before the District Court that are unrelated to the ruling it attempts to
challenge here, but other than generally averring to the fact that discovery is ongoing,
LB WR offers no insight as to the status of these remaining claims or their projected
resolution. Similarly, LBWR infers a sense of urgency by referring generally to "increased
droughts and scarcity of water" and later in its petition asserts that these water rights are
located near a community which suffered a drought last year, but it makes no claim that
the particular water right at issue here has been so affected. LBWR has not established the
presence of urgency or emergency factors that rnake the normal appeal process inadequate.
       LBWR has not demonstrated that the normal appeal process is inadequate and has
offered no compelling argument as to why this Court should assume supervisory control in
this matter.
       IT IS THEREFORE ORDERED that LBWR's Petition for a Writ of Supervisory
Control is DENIED.


                                              2
       The Clerk is directed to provide imrnediate notice of this Order to counsel for
Petitioner, all counsel of record in the Seventeenth Judicial District Court, Phillips County,
Cause No. DV-2018-30, and the Honorable Blair Jones, presiding.
                      `k'`r-N
      DATED this e V day of December, 2021.



                                                                 Chief Justice




                                                                 lK .I44•14.....




                                               3